office_of_chief_counsel internal_revenue_service memorandum number release date cc ita nbneuman cam-112378-08 uilc date date third party communication none date of communication not applicable to industry director heavy manufacturing transportation lm hmt from chief branch office of associate chief_counsel income_tax and accounting cc ita subject denial of request for change in method_of_accounting in accordance with of revproc_2008_1 2008_1_irb_1 this chief_counsel_advice advises you that a taxpayer within your operating division has been denied its request to change its method_of_accounting this advice may not be used or cited as precedent legend a ----------------------------------------------------------------------------------------------------------- b ----------------------------------------------------------------------------------------------------------- ------------------------- ------------------------- c ------------------- d ---------------------- e -------------------------- f --------- g -------- this memorandum advises you that a request for change in method_of_accounting form that was filed c on behalf of a and b has been denied hereinafter a and b are collectively referred to as taxpayer taxpayer requested permission to change its method of determining the placed-in-service date of its special tools for the taxable_year beginning d and ending e cam-112378-08 the items of depreciable_property subject_to taxpayer’s form_3115 are special tools special tools are manufacturing aids such as fixtures dies molds gauges and machine heads that are attached to or used in conjunction with manufacturing facilities for the purpose of manufacturing specific products or models of f taxpayer maintains two categories of special tools vendor tools and assembly tools vendor tools are tools owned by taxpayer but in the custody of an outside supplier assembly tools are tools located at taxpayer’s assembly and production facilities under taxpayer s present method_of_accounting taxpayer determines the placed-in- service dates of its special tools based on when the tools are considered ready to perform the assigned function with respect to vendor tools this event generally occurs upon certification by both the vendor and taxpayer’s engineers that the tools are ready with respect to assembly tools they are treated as placed_in_service at the start of the model_year of the f for which the tools are designed taxpayer represents that a model_year begins on g under taxpayer s proposed method_of_accounting taxpayer will treat the vendor tools and assembly tools as being placed_in_service at the start of production of the product or model of f to which the tools relate sec_446 of the internal_revenue_code provides that a taxpayer who changes the method_of_accounting on the basis of which the taxpayer regularly computes its income in keeping its books shall before computing its taxable_income under the new method secure the consent of the secretary see also sec_1_446-1 of the income_tax regulations sec_1_446-1 provides the rules under sec_446 with respect to changes in depreciation or amortization for property subject_to among other things sec_167 and sec_168 sec_1_446-1 lists the changes in depreciation or amortization that are a change in method_of_accounting conversely sec_1_446-1 lists the changes in depreciation or amortization that are not a change in method_of_accounting sec_1_446-1 provides that except as otherwise expressly provided by the code the regulations under the code or any other guidance published in the internal_revenue_bulletin any change in the placed-in-service date of a depreciable or amortizable asset is not treated as a change in method_of_accounting however sec_1_446-1 provides two exceptions to this general_rule if a taxpayer incorrectly determines that a depreciable or amortizable asset is nondepreciable_property and later changes the treatment of the asset to depreciable_property sec_1_446-1 provides that such a change is not a change in the placed-in-service date of the asset and therefore is a change in method_of_accounting under sec_1_446-1 sec_1_446-1 further provides that a change in the convention of a depreciable or amortizable asset is not a change in the cam-112378-08 placed-in-service date of the asset and therefore is a change in method_of_accounting under sec_1_446-1 in the present case taxpayer proposes to change its method of determining the placed-in-service dates of its vendor tools and assembly tools from the dates on which the tools are ready to perform the assigned function to the dates on which the production of the product or f model to which the tools relate starts this change is a change in the placed-in-service date of the tools this change is not a change in the treatment of the tools from nondepreciable to depreciable and is not a change in the convention of the tools and consequently the two exceptions provided in sec_1 e ii d v do not apply to taxpayer’s requested change further no other express exception to sec_1_446-1 that relates to taxpayer’s case is provided in the code the regulations under the code or any other guidance published in the internal_revenue_bulletin therefore taxpayer’s requested change in the placed-in-service date of its vendor tools and assembly tools is not a change in method_of_accounting and consequently cannot be made through a request under sec_446 to change taxpayer’s method_of_accounting accordingly we denied taxpayer’s request this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions george blaine associate chief_counsel income_tax accounting by kathleen reed kathleen reed chief branch income_tax accounting
